Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are object to for a typographical error, there should be a space between “of, more” and “R7”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (ii) under the Markush structure (III) details that “…R7 is an optionally substituted linear or branched alkyl or alkenyl group, and the sum of a number of cartons of R6 and R7 is from 7 to 31”. The term optionally as written may apply to only the alkyl or alkenyl group, or to the total number of carbons required in R6 and R7 or both sets of limitations. Clarification is required. This rejection also applies to all dependent claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation of amine per carboxyl group of the polymer and several smaller and narrow range. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21, 24-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapton et al (US 2014/0364349 A1). 
Regarding claims 1-21, 24-27, and 29, Knapton teaches a lubricant composition (abstract) with a polymer.  The polymer is a dispersant/VI improver, and as such would have a positive effect on thin film friction and thickness and low temperature properties. The lubricant is used in an engine (P 4, 6).
The polymer is formed from alpha olefins.  See p 15, 16.  The amount of ethylene is 10% or less (p 16), as such the number of ethylene triads would be below 20.  The rest of the olefins have 6 to 10 carbons.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The polymer is acylated by a carboxylic acid.  This includes maleic acid or anhydride and others as found in the list of claim 15, see p 18.  
This is reacted with a variety of possible amines. This includes primary amines and secondary amines overlapping Markush structure III-IV of claim 1. Cited for use are primary amines that may be branched or linear. This includes octylamines and amines which are branched at the beta position. See p 46. The number of carbon atoms is up to 24 per branch.
The amount of the polymer which is the alpha olefins and the carboxylic acid is up to about 70%, see p 20.
The ratio of olefin groups to carboxylic acids is 1:3 to 3:1, 1:1 is specifically cited for use, see p 24.
There is 1% mol to 20% mol nitrogen per monomer. This overlaps the range of amine:carboxyl group of 0.25 to 1.
Given the amounts of the monomers presented above, the acyl groups may be below 5% of the total polymer by weight.
The molecular weight is up to 35,000, see p 25.
The purpose of the composition is to improve thin film friction, see p 4.
The polymer is used in the amount of up to 10% of the lubricant composition, see p 50.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapton et al (US 2014/0364349 A1) and Rossi (5811379).
Regarding claims 28-29 to see what Knapton teach please see the rejection above. Knapton does not specifically state the ethylene triad amount.
Rossi teaches a polymer for a lubricant composition used as a dispersant, see abstract.  The polymer has an ethylene alphaolefin back bone. See column 21 lines 20-65.  The average ethylene run is from 1 to 2, and meets the relationship as defined in claim 22.  See column 22 lines 1-15.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ethylene run length of Rossi in the invention of Knapton.  As taught in Rossi, this ethylene run length makes an effective dispersant polymer for a lubricant composition.  In the alternative it would be an obvious variant of Knapton is to use ethylene run length as taught in Rossi as this produces an effective dispersant polymer.
Claims 1-21, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devlin et al (US 2006/0173135 A1) and Knapton et al (US 2014/0364349 A1)
Regarding claims 1-21, and 24-29 Devlin teaches a lubricant composition (abstract) with a multifunctional olefin polymer used for its film formation properties and dispersant properties. As such this would the low temperature properties of the lubricant. See p 19. This is used in an engine.
The polymer is an ethylene alpha olefin copolymer, see p 25. The amount of ethylene is from 15 to 80%, the alpha olefin is from 35% to 70%. The polymer is acylated with maleic acid or other carboxylic acids as found in claim 15, see p 47. 
There are 0.15 to 0.75 carboxylic grounds per 1000 number average molecular weight, see p 63. The mole ratio of the two can be about 1.5:1.
The number average molecular weight is up to 80,000, see p 66.
This is reacted with an amine, see p 88. Devlin does not specifically state the use of an amine matching the Markush structure of claim 1.
To see what Knapton teaches please see the rejection above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the amines of the polymer of Knapton in the invention of polymer of Devlin. Devlin already call for use of amines, and the amines of Knapton make an effective multifunctional polymer for a lubricant composition.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devlin et al (US 2006/0173135 A1) and Knapton et al (US 2014/0364349 A1) and Rossi (5811379).
To see what the prior art teaches, please see rejection above. Devlin does not specifically state the ethylene run length.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ethylene run length of Rossi in the invention of Devlin.  As taught in Rossi, this ethylene run length makes an effective dispersant polymer for a lubricant composition.  In the alternative it would be an obvious variant of Devlin is to use ethylene run length as taught in Rossi as this produces an effective dispersant polymer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771